DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 04/07/2022 has been entered. Claims 1-10 are currently pending. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,971,810. Although the claims at issue are not identical, they are not patentably distinct from each other as shown in the previous office action.
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 11-13, and 16 of U.S. Patent No. 10,530,066. Although the claims at issue are not identical, they are not patentably distinct from each other as shown in the previous office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Tassoudji et al. (US 2011/0018780, hereby referred as Tassoudji) in view of Darnell et al. (US 2013/0203364, hereby referred as Darnell).
Regarding claim 1, Tassoudji teaches the following:
an antenna device comprising:
a circuit board (element 802, figures 8-10);
a ground (element 814, figures 8-10) disposed on the circuit board;
first radiators (element 806-810, figures 8-10) disposed on the circuit board (as shown in figures 8-10), and 
second radiators (element 811-813, figures 8-10) spaced apart from the ground (as shown in figures 8-10), 
wherein the first and second radiators, when provided by a first feeding signal and when provided with a reference potential by the ground, transmit and/or receive a first wireless signal in a first frequency band (as shown in figure 11).
Tassoudji does not explicitly teach wherein the first and second radiators, when provided by a first feeding signal from a first communication circuit and when provided with a reference potential by the ground, transmit and/or receive a first wireless signal in a first frequency band, and wherein the second radiators, when provided with a second feeding signal from a second communication circuit, transmit and/or receive a second wireless signal in a second frequency band.
However Tassoudji does teach that the second radiators may resonate at various frequency bands (paragraph [0108]).
Darnell suggests the teachings of wherein radiators, when provided a second feeding signal from a second communication circuit (element 62B, figure 8), transmit and/or receive a second wireless signal in a second frequency band (paragraphs [0073]-[0075]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to have the first and second radiators of Tassoudji, when provided by a first feeding signal from a first communication circuit and when provided with a reference potential by the ground, transmit and/or receive a first wireless signal in a first frequency band as suggested by the teachings of Tassoudji since there needs to be some communication circuit to provide the feeding signals to the various radiators, and wherein the second radiators, when provided with a second feeding signal from a second communication circuit, transmit or receive a second wireless signal in a second frequency band as suggested by the teachings of Darnell since a separate communication circuit module can be used for each resonant frequency which can provide a more efficient signal transfer and have a simpler structure which may be cheaper since there would not have to be a single communication circuit module that works in multiple different frequencies, and this can also allow the second radiators of the antenna device to radiate in multiple frequency bands frequency range, also suggested by Tassoudji, so the antenna device can receive and transmit signals in wide range of different frequencies which can be used for different applications.

Regarding claim 10, Tassoudji as modified in claim 1 teaches the following:
wherein the first radiators (element 806-810, figures 8-10) are arranged in a two-dimensional array (as shown in figures 8-10). 

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Tassoudji et al. (US 2011/0018780, hereby referred as Tassoudji) in view of Darnell et al. (US 2013/0203364, hereby referred as Darnell), and further in view of Rutfors et al. (US 2008/0246674, hereby referred as Rutfors).
Regarding claim 4, the combination of Tassoudji and Darnell as modified in claim 1 teaches the antenna device with the exception for the following:
wherein the ground is formed in a plurality of parts, the parts selectively connected in series or in parallel.
Rutfors suggests the teachings of wherein the ground (element 104 and 106, figure 1) is formed in a plurality of parts, the parts selectively connected in series or in parallel (as shown in figure 1, paragraphs [0041]-[0042]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the ground of the combination of Tassoudji and Darnell to be formed in a plurality of parts, the parts selectively connected in series or in parallel as suggested by the teachings of Rutfors in order to be able to increase the grounding area which can be used to selectively position the resonance frequencies of the antenna (paragraphs [0041]-[0042]).

Regarding claim 5, Tassoudji as modified in claim 4 teaches the antenna device with the exception for the following:
wherein, when the parts are connected in series, the ground has a length that is longer than a length of radiators within the second radiators.
However, the length of the ground (Tassoudji, element 814, figure 8) has a length that is clearly longer that a length of radiators within the second radiators (Tassoudji, elements 811-813, figure 8).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have wherein, when the parts are connected in series, the ground of Tassoudji as modified to have a length that is longer than a length of radiators within the second radiators as suggested by the teachings of Tassoudji since using a larger ground plane can be used to increase the grounding area which can be used to selectively position the resonance frequencies of the antenna, and since the ground plane size has a direct effect on the resonant characteristics of the various radiators which can be altered to achieve a certain desired characteristic. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Tassoudji et al. (US 2011/0018780, hereby referred as Tassoudji) in view of Darnell et al. (US 2013/0203364, hereby referred as Darnell), and further in view of Teshima et al. (US 2017/0062953, hereby referred as Teshima).
Regarding claim 7, the combination of Tassoudji and Darnell as modified in claim 1 teaches the antenna device with the exception for the following:
wherein the first radiators are disposed on a first face of the circuit board and the ground is disposed on a second face of the circuit board.
Teshima suggests the teachings of wherein the first radiators (elements 7, figure 1) are disposed on a first face of the circuit board (element 2, figure 1) and the ground (element 5, figure 1) is disposed on a second face of the circuit board.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the first radiators of the combination of Tassoudji and Darnell to be disposed on a first face of the circuit board and the ground is disposed on a second face of the circuit board as suggested by the teachings of Teshima as the placement of ground and the radiators can be modified depending on the size constraints in the antenna device, and since the placement of the ground in relation to the radiators will affect the resonant characteristics of the radiators.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Tassoudji et al. (US 2011/0018780, hereby referred as Tassoudji) in view of Darnell et al. (US 2013/0203364, hereby referred as Darnell), and further in view of Jung et al. (US 2017/0012359, hereby referred as Jung).
Regarding claim 9, the combination of Tassoudji and Darnell as modified in claim 1 teaches the antenna device with the exception for the following:
wherein the first frequency band is a mmWave frequency band.
Jung suggests the teachings of wherein the first frequency band is a mmWave frequency band (paragraph [0004]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the first frequency band of the combination of Tassoudji and Darnell to be a mmWave frequency band as suggested by the teachings of Jung as the mmW frequency bands can provide for higher data rates, and since the scaling of an antenna so that it works in certain frequency band is well known in the antenna art.

Allowable Subject Matter
Claims 2-3, 6, and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 04/07/2022 have been fully considered but they are not persuasive. 
Regarding claim 1, the applicant argues that Tassoudji does not teach “wherein the first and second radiators, when provided by a first feeding signal and when provided with a reference potential by the ground, transmit and/or receive a first wireless signal in a first frequency band” due to figure 11 showing multiple traces for each of the respective radiators. 
The examiner respectfully disagrees. While figure 11 does show a trace for each respective radiator, this does not mean that they do not transmit and/or receive a first wireless signal in a first frequency band. Figure 11 is showing the return loss vs. the frequency, and each of the traces are centered around the 5000 MHz frequency band. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., having a single feeding single being connected to each of the first and second radiators) are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). If the claims were amended to specify that a single same first feeding signal is provide to each of the first and second radiators, and that the second radiators are provide with a single same second feeding signal, it would overcome the current prior art rejections. 

The applicant also argues that Tassoudji does not disclose the second radiators may resonate at various frequency bands.
The examiner respectfully disagrees. Paragraph [0108] states that “Often PIFAs have multiple branches to resonate at the various frequency bands, such as those used in cellular applications”. Tassoudji states this, and since they are used in combination with the other antennas in figures 8-10, it would be obvious for one of ordinary skill in the art to have used PIFA’s which can be designed to have multiple branches that can resonant at various frequency bands

The applicant also argues that Darnell does not teach of wherein radiators, when provided a second feeding signal from a second communication circuit, transmit and/or receive a second wireless signal in a second frequency band.
The examiner respectfully disagrees. Darnell is used to suggests the teachings. It teaches that an inverted-F antenna can be fed with a second feeding signal (element 62B, figure 8) from a second communication circuit to transmit and/or receive a second wireless signal in a second frequency band (paragraphs [0073]-[0075]). This teaching is used in combination with the structure of Tassoudji to teach the claimed limitations. The modification of Tassoudji is implementing a second communication circuit that is connected to the second radiators to provide second feeding signals so that the second radiators can radiate in multiple different frequencies. Tassoudji also suggested that planar inverted F-antennas can radiate at various frequency bands. Therefore the combination would have been obvious to one of ordinary skill in the art since a separate communication circuit module can be used for each resonant frequency which can provide a more efficient signal transfer and have a simpler structure which may be cheaper since there would not have to be a single communication circuit module that works in multiple different frequencies, and this can also allow the second radiators of the antenna device to radiate in multiple frequency bands frequency range, also suggested by Tassoudji, so the antenna device can receive and transmit signals in wide range of different frequencies which can be used for different applications.

Claims 4-5, 7, and 9-10 are dependent on claim 1, and also rejected as explained above. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AB SALAM ALKASSIM JR whose telephone number is (571)270-0449. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on (571) 272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AB SALAM ALKASSIM JR/Primary Examiner, Art Unit 2845